NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                   Submitted March 15, 2013*
                                    Decided March 26, 2013

                                            Before

                                     FRANK H. EASTERBROOK, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                                     ANN CLAIRE WILLIAMS, Circuit Judge

No. 12‐3483

UNITED STATES OF AMERICA,                            Appeal from the United States District 
                 Plaintiff‐Appellee,                 Court for the Central District of Illinois

       v.                                            No. 08‐CR‐20066

THADDEUS A. SPEED,                                   Michael P. McCuskey, 
              Defendant‐Appellant.                   Judge.




                                           O R D E R

       In 2009 a jury convicted Thaddeus Speed on three felony charges: conspiracy to
distribute more than 50 grams of crack cocaine, distribution of more than 50 grams of
crack cocaine, and possession of more than 5 grams of crack cocaine with intent to


       *
        This successive appeal has been submitted to the original panel pursuant to Internal
Operating Procedure 6(b). After examining the briefs and the record, we have concluded that
oral argument is unnecessary. See FED. R. APP. P. 34(a); CIR. R. 34(f).
No. 12‐3483                                                                         Page 2

distribute. He was sentenced on March 3, 2010, eight months before the Fair Sentencing
Act of 2010 (FSA) went into effect. Because of the amount of drugs involved and
Speed’s two prior felony drug convictions, Speed received a mandatory minimum
sentence of life imprisonment without the possibility of parole. We affirmed, rejecting
several arguments for reversal, including the assertion that the FSA applied in his
circumstances. United States v. Speed, 656 F.3d 714 (7th Cir. 2011).

        On March 23, 2012, Speed filed a motion under 18 U.S.C. § 3582(c)(2), seeking to
reduce his sentence based on Amendment 750 to the U.S. Sentencing Guidelines and the
FSA. Relief is not available to a defendant under § 3582(c)(2), however, if an
amendment “does not have the effect of lowering the defendant’s applicable guideline
range because of the operation of another guideline or statutory provision (e.g., a
statutory mandatory minimum term of imprisonment).” U.S.S.G. § 1B1.10, comment.
(n.1(a)). Speed’s sentence was based on the statutory mandatory minimum, not a
subsequently lowered guideline range, and accordingly Amendment 750 provides no
relief. See United States v. Foster, 706 F.3d 887, 888 (7th Cir. 2013).

       Speed responds that he should no longer be bound by the mandatory minimum
that applied in March 2010, because Congress in the FSA reduced the mandatory
minimum sentence for his offenses. But the FSA does not help Speed: the Supreme
Court’s decision in Dorsey v. United States, 132 S. Ct. 2321 (2012), confirmed that the FSA
does not apply to sentencing proceedings that took place before its effective date. Speed
remains “covered by the pre‐[August 3, ] 2010 version of the cocaine statutes,” Foster,
706 F.3d at 888, accord United States v. Robinson, 697 F.3d 443, 445 (7th Cir. 2012),
because his § 3582 motion does not give rise to a full resentencing proceeding and thus
does not change the date of his sentence. This means that Speed is still subject to the
statutory mandatory minimums in place at the time of his original sentencing,
notwithstanding the intervening legal change.

       We AFFIRM the judgment of the district court.